DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-11, 13, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (EP 2762865 A1, cited in IDS filed 02/10/2020), in view of de la Rica et al. (Polysilicon interdigitated electrodes as impedimetric sensors).
Regarding claim 1, Mayer discloses a gas sensing device (Fig., see: chemical sensor 1) comprising:
a substrate (see: substrate layer 2) comprising an etched cavity portion (see: well 5) and a substrate portion (see: remainder of substrate layer 2);
5a dielectric layer disposed on the substrate (see: sensing layer 3; [0018], see: made of a dielectric material such as silicon oxide or silicon nitride), wherein the dielectric layer comprises a dielectric membrane (see: membrane 6), wherein the dielectric membrane is adjacent to the etched cavity portion of the substrate (see: membrane 6 is adjacent to well 5);
a heater located within the dielectric layer (see: heater 8);
a material configured to sense a gas (see: gas-sensitive film 7); and
at least two10at least electrodes coupled and in direct contact with the material configured to sense a gas (see: electrodes 9, contact leads 15; see: electrodes 9 in direct contact with gas-sensitive film 7).
Mayer does not explicitly disclose the material composition of the analogous electrodes, wherein the material comprises polysilicon; the polysilicon electrodes are electrically insulated from each other by an etch stop layer comprising silicon nitride, the etch stop layer being located within the dielectric layer; and the material configured to sense the gas is partially in direct contact with the etch stop layer.
de la Rica teaches that using polysilicon as an electrode material in the construction of chemical and bio-sensors was well known in the art, and would result in an improved ability to integrate them as sensors in a more complex system-on-chip, and improved immobilization/functionalization robustness (pg. 1239/col. 2/para. 3-pg. 1240/col. 1/para. 1).  It would have been obvious to one having ordinary art, before the effective filing date of the claimed invention, to select polysilicon as the material for the electrodes in the device disclosed by Mayer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the electrode missing from the primary reference by using a literature search, or other known references such as de la Rica.
Regarding the limitations directed towards the silicon nitride etch stop layer, de la Rica further discloses a silicon nitride passivation coating is used to etch the polysilicon electrodes (de la Rica: pg. 1241/2.1. Electrode fabrication).  It is the position of the Examiner that the use of polysilicon as the material of the electrodes in the device disclosed by Mayer (Mayer: Fig., see: electrodes 9), would result in the silicon nitride passivation coating being in contact with the with the material configured to sense a gas (Mayer: Fig., see: silicon nitride would be located on top surface of electrodes 9, which is in direct contact with gas-sensitive film 7), and located within the dielectric layer (Mayer: Fig., see: silicon nitride would be located on the top surface of electrodes 9, which is enclosed within the thickness of sensing layer 3).
Regarding claim 2, modified Mayer further discloses the at least two polysilicon electrodes are configured to measure a resistance of the material configured to sense a gas (Mayer: Fig., see: electrodes 9 in direct contact with gas-sensitive film 7).
Regarding claim 3, modified Mayer further discloses the at least two polysilicon electrodes are highly doped (de la Rica: pg. 1241/2.1. Electrode fabrication, see: polysilicon is doped to degeneration with phosphor).
Regarding claim 4, Mayer does not explicitly disclose the at least two polysilicon electrodes comprise a plurality of interdigitated structures.
de la Rica teaches that interdigitated electrodes have significant advantages, including: low cell constant permits measurement of low conductivity solutions; measurement of dielectric properties is possible thanks to a high inter-electrode capacitance; and short penetration depth of electric fields make them less dependent on the measurement cell geometry and allow the use of thin membranes for tailoring selectivity (pg. 1239/col. 2/para. 2).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to select an interdigitated electrode configuration in the device disclosed by modified Mayer, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, modified Mayer further discloses a width of at least some of the plurality of interdigitated structures and/or a distance between adjacent interdigitated structures within the plurality of interdigitated structures have sub-micrometer dimensions (de la Rica: pg. 1241/2.1. Electrode fabrication, see: 0.48-µm polysilicon thickness).
Regarding the method limitations recited in claim(s) 6 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 8, modified Mayer further discloses the gas sensing device comprises a flip-chip configuration (Mayer: Fig., see: contact pads 10 on the back surface 2.2).
Regarding claim 9, modified Mayer further discloses the heater comprises a CMOS material, and optionally wherein the CMOS material is any of polysilicon, platinum, titanium, tungsten, or a combination of these (Mayer: Fig., see: heater 8; [0020], see: CMOS circuitry).
Regarding claim 10, modified Mayer further discloses the heater is formed underneath the at least two polysilicon electrodes (Mayer: Fig., see: heater 8 is underneath electrodes 9).
Regarding claim 11, modified Mayer further discloses the dielectric membrane comprises an etched recess portion, and 10wherein the material configured to sense a gas is located within the etched recess portion of the dielectric membrane (Mayer: Fig., see: recess in the front surface 3.1 of the sensing layer 3 where the gas-sensitive film 7 is disposed).
Regarding claim 13, modified Mayer further discloses the at least two polysilicon electrodes comprise a first polysilicon layer and a second polysilicon layer (Mayer: Fig., see: electrodes 9, contact leads 15).
Regarding claim 16, while modified Mayer discloses the gas sensing device according to claim 1, modified Mayer does not explicitly disclose a gas sensor array assembly comprising an array of a plurality of the gas sensing devices, wherein the plurality of devices is formed on a single chip.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate additional gas sensors into the device disclosed by modified Mayer in order to provide for additional redundancies and provide for a plurality of sensor responses which would help diagnose any sensor failures. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regards to the plurality of gas sensors being formed on the same chip, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Regarding claim 24, Mayer discloses a gas sensing device (Fig., see: chemical sensor 1) comprising:
a substrate (see: substrate layer 2) comprising an etched cavity portion (see: well 5) and a substrate portion (see: remainder of substrate layer 2);
a dielectric layer disposed on the substrate (see: sensing layer 3; [0018], see: made of a dielectric material such as silicon oxide or silicon nitride), wherein the dielectric layer comprises a dielectric membrane (see: membrane 6), and wherein the dielectric membrane is adjacent to the etched cavity portion of the substrate (see: membrane 6 is adjacent to well 5);
a heater located within the dielectric layer (see: heater 8);
a material configured to sense a gas (see: gas-sensitive film 7); and
at least two electrodes coupled and in direct contact with the material configured to sense the gas, wherein the electrodes are configured to measure a resistance of the material configured to sense the gas (see: electrodes 9, contact leads 15; see: electrodes 9 in direct contact with gas-sensitive film 7).
Mayer does not explicitly disclose the material composition of the analogous electrodes, wherein the material comprises polysilicon.
de la Rica teaches that using polysilicon as an electrode material in the construction of chemical and bio-sensors was well known in the art, and would result in an improved ability to integrate them as sensors in a more complex system-on-chip, and improved immobilization/functionalization robustness (pg. 1239/col. 2/para. 3-pg. 1240/col. 1/para. 1).  It would have been obvious to one having ordinary art, before the effective filing date of the claimed invention, to select polysilicon as the material for the electrodes in the device disclosed by Mayer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the electrode missing from the primary reference by using a literature search, or other known references such as de la Rica.

Claim(s) 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (EP 2762865 A1, cited in IDS filed 02/10/2020), in view of de la Rica et al. (Polysilicon interdigitated electrodes as impedimetric sensors), as applied to claim 1 above, in further view of Khanna et al. (Design and electro-thermal simulation of a polysilicon microheater on a suspended membrane for use in gas sensing).
Regarding claim 12, Mayer further discloses the at least two polysilicon electrodes comprise a first polysilicon layer (de la Rica: pg. 1241/2.1. Electrode fabrication).
Modified Mayer does not explicitly disclose the heater comprises a second polysilicon layer.
Khanna teaches an analogous microhotplate gas sensor array comprising a polysilicon heater (Fig. 2).  It would have been obvious to one having ordinary art, before the effective filing date of the claimed invention, to select polysilicon as the material for the heater in the device disclosed by modified Mayer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the heater missing from the primary reference by using a literature search, or other known references such as Khanna.
Regarding claim 14, modified Mayer does not explicitly disclose the at least two polysilicon electrodes comprise: a first pair of electrodes comprising interdigitated electrodes, and a second pair of electrodes interleaving between the first pair of electrodes.
Khanna teaches an analogous microhotplate gas sensor array comprising a plurality of pairs interdigitated electrodes (Fig. 5).  It would have been obvious to one having ordinary skill in the art to configure the electrodes in the device disclosed by modified Mayer, into a plurality of pairs of interdigitated, as taught by Khanna, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding limitations recited in claim 15 which are directed to a manner of operating the disclosed gas sensing device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (EP 2762865 A1, cited in IDS filed 02/10/2020), in view of de la Rica et al. (Polysilicon interdigitated electrodes as impedimetric sensors), Khanna et al. (Design and electro-thermal simulation of a polysilicon microheater on a suspended membrane for use in gas sensing), and Vergara et al. (An alternative global feature extraction of temperature modulated micro-hotplate gas sensors array using an energy vector approach).
Regarding claims 20, Mayer discloses a gas sensing device (Fig., see: chemical sensor 1) comprising:
a substrate (see: substrate layer 2) comprising an etched cavity portion (see: well 5) and a substrate portion (see: remainder of substrate layer 2);
5a dielectric layer disposed on the substrate (see: sensing layer 3; [0018], see: made of a dielectric material such as silicon oxide or silicon nitride), wherein the dielectric layer comprises a dielectric membrane (see: membrane 6), and wherein the dielectric membrane is adjacent to the etched cavity portion of the substrate (see: membrane 6 is adjacent to well 5);
a heater located within the dielectric layer (see: heater 8);
a material configured to sense a gas (see: gas-sensitive film 7); and
10one or more electrodes coupled and in direct contact with the material configured to sense a gas (see: electrodes 9, contact leads 15; see: electrodes 9 in direct contact with gas-sensitive film 7).
Mayer does not explicitly disclose the material composition of the analogous electrodes, wherein the material comprises polysilicon.
de la Rica teaches that using polysilicon as an electrode material in the construction of chemical and bio-sensors was well known in the art, and would result in an improved ability to integrate them as sensors in a more complex system-on-chip, and improved immobilization/functionalization robustness (pg. 1239/col. 2/para. 3-pg. 1240/col. 1/para. 1).  It would have been obvious to one having ordinary art, before the effective filing date of the claimed invention, to select polysilicon as the material for the electrodes in the device disclosed by Mayer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the electrode missing from the primary reference by using a literature search, or other known references such as de la Rica.
Mayer does not explicitly disclose the at least two polysilicon electrodes comprise a plurality of interdigitated structures.
de la Rica teaches that interdigitated electrodes have significant advantages, including: low cell constant permits measurement of low conductivity solutions; measurement of dielectric properties is possible thanks to a high inter-electrode capacitance; and short penetration depth of electric fields make them less dependent on the measurement cell geometry and allow the use of thin membranes for tailoring selectivity (pg. 1239/col. 2/para. 2).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to select an interdigitated electrode configuration in the device disclosed by modified Mayer, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Modified Mayer does not explicitly disclose the one or more polysilicon electrodes comprise: a first pair of electrodes comprising interdigitated electrodes, and a second pair of electrodes interleaving between the first pair of electrodes; wherein the polysilicon electrodes comprises two connections configured for current flow through the material configured to sense the gas and two further connections configured for resistance or voltage measurement of the material configured to sense the gas.
Khanna teaches an analogous microhotplate gas sensor array comprising a plurality of pairs interdigitated electrodes (Fig. 2-5), wherein the electrodes are fully capable of applying a biasing voltage (Fig. 6; Table 2).
Vergara teaches an analogous micro-hotplate gas sensor comprising a plurality of pairs interdigitated electrodes arranged in an interleaving configuration, and comprising 4 connections capable of being applying a bias voltage and interrogating the sensing material (Fig. 1). 
It would have been obvious to one having ordinary skill in the art to configure the electrodes in the device disclosed by modified Mayer, into a plurality of pairs of interleaving interdigitated electrodes, as taught by Khanna and Vergara, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would also be obvious to one of ordinary skill in the art to obtain the details of the electrode missing from the primary reference by using a literature search, or other known references such as Khanna and Vergara.
Regarding claim 22, modified Mayer further discloses the at least two polysilicon electrodes comprise a first polysilicon layer and a second polysilicon layer (Mayer: Fig., see: electrodes 9, contact leads 15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16, 20, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797